Stephen M. Sansom (#10678)
Brandon T. Christensen (#16420)
HOLLAND & HART LLP
222 South Main Street, Suite 2200
Salt Lake City, UT 84101
Tel: (801) 799-5897
smsansom@hollandhart.com
btchristensen@hollandhart.com

Anthony R. Zeuli (Admitted Pro Hac Vice)
Thomas Johnson (Admitted Pro Hac Vice)
MERCHANT GOULD P.C.
2200 Fifth Street Towers
150 South Fifth Street
Minneapolis, MN 55402-4247
Tel: (612) 332-5300
Fax: (612) 332-9081
tzeuli@merchantgould.com
tjohnson@merchantgould.com

Attorneys for Plaintiffs


      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                SOUTHERN REGION OF THE CENTRAL DIVISION

  CRYSTAL LAGOONS U.S. CORP. AND
  CRYSTAL LAGOONS TECHNOLOGIES INC.,
                                            PLAINTIFFS’ NOTICE OF
                  Plaintiffs,              VOLUNTARY DISMISSAL OF
          vs.
                                           TRI-STATE VENTURES, LLC
                                            d/b/a CAREFREE HOMES-
  DESERT COLOR MANAGER LLC, DESERT                   UTAH
  COLOR ST. GEORGE LLC, AJ
  CONSTRUCTION, INC., TRI-STATE
  VENTURES, LLC d/b/a CAREFREE HOMES –        Case No. 2:20-cv-00851-BSJ
  UTAH, COLE WEST HOME LLC, HOLMES
  HOMES, INC., SULLIVAN HOMES LLC, and          Judge Bruce S. Jenkins
  PACIFIC AQUASCAPE INTERNATIONAL,
  INC.,                                       JURY TRIAL DEMANDED

                           Defendants
      Pursuant to F.R.C.P. 41(a)(1)(A)(i), Plaintiffs through their undersigned

attorneys, voluntarily dismisses without prejudice Defendant Tri-State Ventures,

LLC d/b/a Carefree Homes – Utah. Defendant has not served an answer or motion

for summary judgment. Each party shall bear its own costs and fees.



Date: January 22, 2021                By: /s/ Stephen M. Sansom
                                      Stephen M. Sansom
                                      Brandon T. Christensen
                                      HOLLAND & HART LLP
                                      222 South Main Street, Suite 2200
                                      Salt Lake City, UT 84101
                                      Tel: (801) 799-5897

                                      Anthony R. Zeuli (Admitted Pro Hac Vice)
                                      Thomas Johnson (Admitted Pro Hac Vice)
                                      MERCHANT GOULD P.C.
                                      2200 Fifth Street Towers
                                      150 South Fifth Street
                                      Minneapolis, MN 55402-4247
                                      Tel: (612) 332-5300
                                      Fax: (612) 332-9081

                                      Counsel for Plaintiffs
                                      Crystal Lagoons US Corp and Crystal
                                      Lagoons Technologies, Inc.




                                         2
